This is an appeal from a judgment granting appellee a divorce. The statement of facts and transcript were filed in the Court of Civil Appeals at Texarkana November 16, 1937. The case was transferred to this court by order of the Supreme Court. The cause was submitted in this court September 30, 1938.
Appellant has failed to file assignments of errors and briefs as required by Court of Civil Appeals Rule 38. No effort to show good cause for such failure has been made. Therefore, the appeal is dismissed by this court on its own motion. Court of Civil Appeals Rule 38; Du Bose v. Mercantile Bank  Trust Co. of Texas, Tex. Civ. App. 67 S.W.2d 1066; Harding v. Stith, Tex. Civ. App. 88 S.W.2d 528; Sisk v. Steves Sash Door Co., Tex. Civ. App. 89 S.W.2d 788; Trustees of Dist. No. 26 v. County Board, etc., Tex. Civ. App. 89 S.W.2d 1041; Williamson v. Pulliam, Tex. Civ. App. 89 S.W.2d 799; Miller v. Banks, Tex. Civ. App.276 S.W. 768; Tsutomu Dyo v. Smith, Tex. Civ. App. 249 S.W. 541; Prairie Oil  Gas Co. v. Curry, Tex. Civ. App. 251 S.W. 559; 3 Tex.Jur. 926.
The appeal is dismissed.